Citation Nr: 1202031	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  06-17 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pectus excavatum (a bony deformity of the sternum or breast bone).

2.  Entitlement to service connection for coronary artery disease and a myocardial infarction (heart attack), to include as secondary to pectus excavatum.

3.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active military service from April 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2006 and August 2006 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

In the January 2006 rating action, the RO denied the Veteran's claims of entitlement to service connection for pectus excavatum and a seizure disorder.  In February 2006, the Veteran filed a Notice of Disagreement (NOD) in which he only addressed his claim for service connection for pectus excavatum.  A Statement of the Case (SOC) was issued in May 2006 and the Veteran submitted a substantive appeal (VA Form 9) later that month.

In a deferred rating action, dated in May 2006, the RO noted that based upon statements from the Veteran and private medical statements submitted on the Veteran's behalf, it appeared that he was raising the issue of entitlement to service connection for a myocardial infarction, to include as secondary to his (nonservice-connected) pectus excavatum.  The aforementioned issue was subsequently denied by the RO in an August 2006 rating action.  In September 2006, the Veteran submitted an NOD in which he expressed disagreement with the RO's decision to deny service connection for myocardial infarction.  He also expressed disagreement with the RO's decision to deny service connection for a seizure disorder.  An SOC was issued in November 2006, and the Veteran submitted a timely substantive appeal in December 2006.

By a July 2009 decision, the Board denied the Veteran's claims.  The Veteran thereafter appealed the July 2009 Board decision to the Court of Appeals for Veterans' Claims (Court).  In May 2011, the Court issued a Memorandum Decision wherein it vacated the Board's July 2009 decision and remanded the case for action consistent with its decision.  A copy of the Court's Memorandum Decision has been placed in the claims file.


The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records show that in October 1970, he underwent a pre-induction examination.  At that time, his lungs and chest were clinically evaluated as "abnormal."  The examiner determined that the Veteran had pectus excavatum (a bony abnormality of the chest or more specifically the breast bone-as explained below), which was not considered disabling (NCD).  The Veteran's heart was clinically evaluated as "normal."  In June 1971, the Veteran was treated for complaints of chest pain.  He stated that his pain was secondary to his pectus excavatum or deformity of the chest and was "getting worse."  According to the Veteran, the pain was related to exertion.  In July 1971, he was referred to the chest clinic where he had an x-ray taken of his chest.  The x-ray was reported to show severe pectus excavatum with anomalous conjoined right 2nd and 3rd ribs.  The examiner stated that the type of chest pain that the Veteran described was quite commonly seen in his condition, probably on a musculo-skeletal basis.  There was no history of trauma to the chest.  The examiner reported that the Veteran complained of chest pain during basic training when he engaged in "strenuous physical activities."  The Veteran also stated that his chest pain "had not bothered him much during his civilian life" when he was "very inactive."  The physical examination showed that the Veteran had a significant pectus excavatum deformity.  However, there was good chest expansion and the lungs were clear to percussion and auscultation.  Cardiac examination revealed a bradycardia of 60 beats per minute.  There were no precordial lifts, thrills, or heaves, although the second heart sound was palpable.  The second heart sound was physiologically split and was accentuated, particularly the pulmonic component, which probably related to the close proximity of the chest wall to the great vessels.  A faint Grade I/VI systolic murmur of ejection quality was noted over the left second intercostal space.  No murmurs or gallops were appreciated.  There was no peripheral edema, cyanosis or clubbing.  The electrocardiogram was within normal limits.  

In August 1971, the Veteran had complaints of chest pain, and in November 1972, he was assessed as having chest wall pain.  In January 1973, the Veteran underwent an ETS (expiration of term of service) examination.  At that time, in response to the question of whether the Veteran had ever had or if he currently had shortness of breath, he responded "yes."  The Veteran's lungs and chest, and heart were clinically evaluated as "abnormal."  It was noted that the Veteran had a history of pectus excavatum and a second heart sound.  

In a July 2009 decision, the Board denied service connection for pectus excavatum and for heart disease, to include coronary artery disease (CAD) and a myocardial infarction.  The Board noted that pectus excavatum was defined as "undue depression of the sternum; called also funnel breast or chest."  See Dorland's Illustrated Medical Dictionary 1245 (27th ed. 1985).  Upon the Veteran's pre-induction examination in October 1970, he was diagnosed with pectus excavatum deformity of the chest.  The Board indicated that pectus excavatum was not a "disability" for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  In this regard, congenital or developmental defects may not be service- connected because they are not diseases or injuries under the law.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439 (1992).  VA regulations specifically prohibit service connection for a congenital defect unless it was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  A defect is a structural or inherent abnormality or condition, which is more or less stationary in nature.  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 1-85 (March 5, 1985) (reissued as VAOPGCPREC 82- 90).

In the July 2009 decision, the Board concluded that the Veteran's pectus excavatum was a congenital defect that was noted upon service connection and was not subjected to a superimposed disease or injury during service that created additional disability.  However, in the May 2011 Memorandum decision, the Court noted that there was no medical opinion or evidence of record showing that the Veteran's pectus excavatum was a congenital defect.  Rather, it had been referred to as a deformity.  Thus, the Board impermissibly relied on its own medical opinion to conclude that the Veteran's pectus excavatum was a defect.  The Board may not rely on its own unsubstantiated medical opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled on other grounds, Hodge v. West, 155 F.3d 1356, 1360 (Fed. Cir. 1998).   The Court also noted that even if the medical evidence did demonstrate that the Veteran's condition was a congenital defect, the Board failed to consider any possible connection between his in-service complaints of chest pain and his current heart conditions, to include CAD.  The Veteran maintained that his myocardial infarction and currently diagnosed CAD were related to his in-service findings of a "second heart sound" and complaints of chest pain.  The Court indicated that the Board should have considered whether the Veteran's in-service chest pain (that was attributed to his pectus excavatum) and findings of a "second heart sound" represented a "superimposed disease or injury" that may have resulted in his current heart conditions.  Therefore, a remand was necessary to enable the Board to obtain medical evidence that determined the nature of the Veteran's pectus excavatum and addressed the pertinent questions related to his heart conditions.       

In light of the above, the Board finds that a VA examination, as specified in greater detail below, should be performed.  See 38 C.F.R. § 3.159.    

With respect to the Veteran's claim for service connection for a seizure disorder, the Veteran maintains that during service, he suffered a head injury.  He contends that due to his head injury, he later developed a seizure disorder.      

The Board recognizes that the Veteran's service treatment records, including his January 1973 ETS examination, are negative for any complaints or findings of a head injury or a seizure disorder.  However, the Veteran is competent as a layperson to report that on which he has personal knowledge, which would include the claimed in-service head injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the Board accepts as true that the Veteran injured his head during service.      

The first medical evidence of record of a seizure disorder is in September 2002, over 29 years after the Veteran's separation from the military.  Private medical treatment records show that in September 2002, the Veteran was treated for syncope.  He stated that he was walking to his truck when he started shaking all over and passed out.  According to the Veteran, he awoke in the hospital confused and experiencing headaches.  He was diagnosed with seizures and was prescribed medication. 

In this case, given that the Veteran injured his head during service, and in light of the evidence showing that he currently has a seizure disorder, the Board is of the opinion that a VA examination, as specified in greater detail below, should be performed in order to determine the nature and etiology of the diagnosed seizure disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded the following examinations:

A.  An examination by an examiner with appropriate expertise to determine the nature and extent of any current pectus excavatum, heart disease, CAD, and residuals of a myocardial infarction.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must specifically review the Veteran's service treatment records.  All necessary special studies or tests are to be accomplished, to include x-rays if deemed necessary by the examiner.

After a review of the examination findings and the entire evidence of record, the examiner should provide an opinion on the following:

(1)  With respect to the Veteran's pectus excavatum, which was initially noted in his October 1970 pre-induction examination, is the Veteran's pectus excavatum a defect or a disease, as defined by VAOPGCPREC 82- 90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease, while a congenital abnormality that is more or less stationary in nature and not considered capable of improving or deteriorating is considered a defect)?

(2)  If the examiner finds that the Veteran's pectus excavatum is a defect, then was there any superimposed disease or injury in connection with the congenital defect?  If so, is it at least as likely as not (e.g., a 50 percent or greater probability) that the identified superimposed disease or injury is related to the Veteran's period of active service?  In answering these questions, the examiner must specifically opine whether the Veteran's in-service complaints of chest pain and findings of a "second heart sound" represented a superimposed injury or disease, to include heart disease and/or CAD?       

(3)  If the examiner finds that the Veteran's pectus excavatum is a disease, then is it at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's pectus excavatum was aggravated by the Veteran's period of active service?  In answering this question, the examiner must discuss the in-service complaints of chest pain and findings of a "second heart sound."  

If the examiner opines that the Veteran's pectus excavatum was aggravated by his period of active service, then the examiner must offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such aggravation resulted in any heart disease, to include CAD or a myocardial infarction?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

(4)  In the alternative, the examiner must offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any currently diagnosed heart disease, to include CAD and a myocardial infarction, began during service or is otherwise linked to any incident of or finding recorded during active duty, to include the in-service complaints of chest pain and findings of a "second heart sound"?

The physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale for any opinion expressed should be included in the examination report.


B.  A VA neurological examination to ascertain the nature and etiology of any seizure disorder.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must review all of the evidence of record.  All necessary special studies or tests are to be accomplished. 

After a review of the examination findings and the entire evidence of record, the examiner should render an opinion on the following: 

Is it at least as likely as not (e.g., a 50 percent or greater probability) that any currently diagnosed seizure disorder is related to the Veteran's period of military service, to include his in-service head injury?  [Although the Veteran's service treatment records are negative for any findings of a head injury, the examiner must accept as true that the Veteran injured his head during service.]       

The physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale for any opinion expressed should be included in the examination report.



2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the veteran and his representative, if any, a supplemental statement of the case and an appropriate period of time must be allowed for response. Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


